Citation Nr: 1618649	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism prior to January 23, 2013.  

2.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea.

3.  Whether, effective August 27, 2007, termination of a 30 percent rating for restrictive lung disease was proper.  

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Per the Veteran's request, a videoconference hearing before Board hearing was scheduled for March 9, 2016, but he failed to appear.  The appellant has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In April 2016, the Veteran submitted a notice of disagreement with a June 2015 rating that continued a 50 percent rating for service-connected depression.  The record indicates that the RO is processing the notice of disagreement the Board declines to take jurisdiction of the issue at this time.

The issues of entitlement to an initial evaluation in excess of 50 percent for sleep apnea, whether, effective August 27, 2007, termination of a 30 percent rating for restrictive lung disease was proper, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the period on appeal, hypothyroidism manifested by fatigability, muscular weakness, mental disturbance and weight gain, but not by cold intolerance, cardiovascular involvement, bradycardia and sleepiness.





CONCLUSION OF LAW

Prior to January 23, 2013, the criteria for a disability rating of 60 percent, but no greater, have been met for hypothyroidism.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.119, Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2006 and January 2007. 

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as severity of his service-connected hypothyroidism.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an evaluation in excess of 30 percent for hypothyroidism, prior to January 23, 2013.  From that date a 100 percent evaluation has been assigned.  This disability is evaluated under Diagnostic Code 7903.  See 38 C.F.R. § 4.119 (2015).  

Under the VA regulations for rating hypothyroidism, Diagnostic Code 7903 provides a 10 percent rating for hypothyroidism with fatigability, or where continuous medication is required for control.  A 30 percent rating is assigned for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A maximum 100 percent rating is assigned for hypothyroidism with cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (heartbeat less than 60 beats per minute), and sleepiness.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.

In a June 2013 rating decision, the RO increased the evaluation of hypothyroidism to 100 percent disabling, effective January 23, 2013, the date of a VA examination report pertaining to the Veteran's hypothyroidism.  As such, from this date consideration of a higher schedular evaluation is not possible.  The Board will address extraschedular evaluation below.  

In the June 2013 Statement of the Case (SOC), the RO characterized the claim as stemming from the appeal of a February 2010 claim and September 2010 rating decision.  Along these lines the Board, notes that a July 2007 rating decision resulting from a September 2006 claim continued a 30 percent evaluation, and it appears to the Board that in August 2007 VA received a valid and timely Notice of Disagreement (NOD) on the issue.  

In a January 2007 statement the Veteran related that he felt a 60 percent evaluation was warranted for hypothyroidism.  In support of this assertion, he stated that he had gained 40 pounds since his discharge in 2002, and that he had cold intolerance.

VA records dated contemporaneous to the claim reflect that the Veteran was treated with Synthroid for his thyroid condition.  They also document a fairly consistent weight of approximately 215 pounds.  See VA clinical records dated October 2005, January 2006 and February 2007 noting weight ranging from 215-219.

In February 2007 the Veteran received a VA examination.  At the time of the examination, the Veteran offered a subjective history of fatigability, sleepiness, emotional instability, depression, slowing of thought, poor memory, difficulty breathing and swallowing, stomach pain and weight gain.  He reported that the condition resulted in heart problems and hypertension.  He was on Synthroid.  He weighed 218 pounds.  On objective examination the Veteran was in no apparent distress, and was well-nourished.  There were no ocular signs of hypothyroidism.  There was no thyroid enlargement.  Examination of the ears, nose, throat, lungs and abdomen was normal.  The Veteran's pulse was 117.  There were no hand tremors, generalized muscle weakness or generalized muscle wasting.  Hypothyroidism, controlled on thyroid replacement, was assessed, with the examiner noting objectively normal thyroid tests.

In his August 2007 NOD, the Veteran disagreed with the assigned 30 percent evaluation.  He asserted that he had all but one symptom listed for the assignment of both the schedular 60 and 100 percent evaluations.  He claimed that he had cold intolerance, sleepiness, mental disturbance, "brachycardia" and muscle weakness.  

VA records following the February 2007 examination reflect continued treatment for hypothyroidism.  The Veteran has been continuously prescribed Synthroid.   

A VA note dated in November 2008 reflects elevated TSH (thyroid-stimulating hormone) with the Veteran reporting weight gain.  At that time his weight was 248, 30 pounds higher than on VA examination in February 2007.  The Veteran's Synthroid was increased at this time.  He was in no apparent distress.  

In January 2009, the Veteran was enrolled in the VA MOVE weight loss program, with a weight of 241.5.  The Veteran attended a few sessions of the program, but did not maintain participation past April 2009.  

In August 2010 the Veteran was examined again.  At this time, he complained of fatigability, sleepiness, tremor, emotional instability, depression, slowing of thought, poor memory and dry skin.  He had no difficulty breathing or swallowing, or tolerating hot or cold weather.  He had gained 65 pounds in the past 2 years.  He had no heart or gastrointestinal complications.  Hypothyroidism was treated with Synthroid at that time, and the examiner remarked that the condition may not yet be controlled.  The Veteran weighed 241 pounds.  His pulse was 65 beats per minute.  No thyroid enlargement was present on examination.  Examination of the extremities was normal, with no hand tremor noted.  He had no signs of malaise.  Dry skin was noted.  Thyroid panel showed elevated TSH, with the examiner noting that the condition was productive of mental problems, weight gain and fatigue.  

On January 23, 2013, the Veteran was again afforded a VA examination of the thyroid.  Examination reflected that continuous medication was required to control the condition.  The examiner remarked that the Veteran had fatigability, constipation, mental sluggishness, mental disturbance (slowing of thought, dementia, depression), muscle weakness, weight gain (170 to 254 pounds), sleepiness, and brachycardia.  The examiner also attributed muscle spasms to a hypoparathyroid condition.  There were no skin problems.  The Veteran's heart rate was 68 beats per minute.  

Having carefully reviewed the evidence of record, the Board finds that the evidence is it least in equipoise to support the assignment evaluation of 60 percent for hyperthyroidism prior to January 23, 2013.  Since the time the Veteran filed his claim, numerous VA examinations have noted complaints and documentation of weight gain.  The Veteran has subjectively, but competently, related mental disturbance (emotional instability).  VA examination in August 2010, reflected a 30 pound weight gain since VA examination in February 2007, and the VA examiner attributed fatigue, weight gain and "mental problems" to the thyroid condition.  Accordingly, the Board concludes that the severity and frequency of the Veteran's symptoms of are contemplated by a 60 percent disability evaluation, for muscular weakness, mental disturbance and weight gain.  Hart, supra.  Thus, a 60 percent evaluation is warranted for hypothyroidism prior to a January 23, 2013.

However, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that a 100 percent evaluation is warranted prior to January 23, 2013.  The Board acknowledges that the Veteran has asserted that he has most of the symptoms and manifestations contemplated in the 100 percent criteria, particularly cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance, bradycardia and sleepiness.  Nevertheless, it is not until January 23, 2013, that VA examination objectively indicated these symptoms.  VA examination in February 2007 showed no muscle wasting or weakness, and no cardiovascular complications were assessed.  VA records reflect weight gain in 2008, and mental disturbance, but those symptoms are contemplated in the assigned 60 percent evaluation.  Bradycardia (brachycardia) was not shown until it was assessed in January 2013, despite the objective heart rate of 68 beats per minute.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 (defining bradycardia as pulse less than 60 beats per minute).  The Veteran has reported cold intolerance, but despite his subjective complaints, VA examination prior to January 23, 2013, did not objectively indicate this symptom.  Fatigability is considered for evaluations of 10 and 30 percent, and this has been objectively shown.  Notwithstanding the indication of fatigue, the Veteran has complained of sleepiness.  However, as with the complaints of intolerance, sleepiness, which differs from fatigability, was not objectively indicated until examination on January 23, 2013.  Cardiovascular involvement has not been assessed.  The Board finds that the weight of the evidence, lay and medical, demonstrates that there was an absence cold intolerance, cardiovascular involvement, bradycardia and sleepiness prior to January 23, 2013 and the Board find that a 100 percent evaluation prior to January 23, 2013 is not warranted.  Hart, supra.

The Board has fully considered all the symptoms reported by the Veteran and acknowledges that the symptoms listed in Diagnostic Code 7903 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran is competent to relate his observations of symptoms, the objective evidence fails to corroborate his assertions.  Numerous VA examinations have not found many of the symptoms the Veteran claims to have had prior to January 23, 2013.  Thus, the Board concludes that an evaluation in excess of 60 percent is not warranted prior to this date.  

Extraschedular Consideration

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's signs and symptoms of muscle weakness, mental disturbance, and weight gain are contemplated by the schedular criteria as was discussed above.  Accordingly, the Board finds that the disability picture is not exceptional and the available schedular evaluation is adequate to rate the manifestations of the disability.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for several other service-connected disabilities. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, referral for consideration of entitlement to an extraschedular evaluation is not warranted.


ORDER

Entitlement to an evaluation of 60 percent, but no greater, is granted for hypothyroidism, prior to January 23, 2013.



REMAND

The Veteran filed a claim for service connection of sleep apnea that was received by VA on August 27, 2007.  In his claim, he noted that he had recently been assessed as having sleep apnea, severe.  He noted that he had not been able to work since 2002.  

VA records document that the Veteran was assessed as having sleep apnea in August 2007, following complaints of apneas in June 2007.  The Veteran was treated with CPAP, as shown in subsequently dated treatment records.  

In the December 2009 rating on appeal, the RO granted service connection for sleep apnea and assigned a 50 percent evaluation for this disability.  In that rating, the RO also terminated the 30 percent evaluation that had been assigned for the Veteran's service-connected restrictive lung disease.  

In December 2009 and August 2010 the Veteran was afforded VA examinations to address his sleep apnea.  In each case, the disability required the use of a CPAP, but there was no chronic respiratory failure with carbon dioxide retention, cor pulmonale, or tracheotomy required.  No evidence of record documents any such manifestations.  

As noted, the RO terminated the 30 percent evaluation for obstructive lung disease under 38 C.F.R. §4.96.  Although the RO had characterized the disability as a restrictive lung disease, this disability was evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602, which provides evaluation for asthma, an obstructive lung disease.  VA examinations notably reflect assessment of restrictive lung disease.  The Rating Schedule does not specifically provide criteria for evaluation of generic restrictive lung disease.  However, evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  38 C.F.R. § 4.20 (2015).  The RO has thus evaluated the disability under Diagnostic Code 6602.

Of record is a February 2005 VA examination report regarding the lungs, which notably reflects assessment of obstructive lung disease.  The Veteran complained of cough, orthopnea, and shortness of breath at rest.  He had weekly asthmatic attacks, with visits to a physician 6 times per year for care thereof.  He required antibiotics 2 times per year for respiratory infection.  He had no respiratory failure and did not requiring respiration.  He had steroid therapy daily by inhalation.  Objective examination reflected symmetric breath sounds, no rhonchi or rales and normal expiratory phase.  Pulmonary function tests showed FEV-1 60 percent and 64 percent predicted, before and after bronchodilation, respectively.  

To address the propriety of the termination of the rating for lung disease, the RO once again afforded the Veteran a VA examination in January 2013.  That examination resulted in an assessment of restrictive, as opposed to obstructive lung disease.  The examiner noted that the condition required the use of low dose oral or parental corticosteroids, as well as inhalational therapy, but not oral bronchodilators, antibiotics, or outpatient oxygen therapy.  There was no history of asthmatic attacks, physician visits for exacerbations, or history respiratory failure.  PFTs showed FEV-1 of 2.05% and 2.17% predicted, before and after bronchodilation, respectively.  FEV-1/FVC was 84.8% and 80.4% pre and post bronchodilation, respectively.  DLCO was not obtained, with the examiner finding it not indicated.  

The VA examination reports dated prior to January 2013 reflect assessment of obstructive lung disease, as opposed to restrictive lung disease.  The RO has consistently characterized the disability as restrictive lung disease, evaluating the disability under the Diagnostic Code pertaining to asthma, which is an obstructive lung disease.  VA regulations distinguish between obstructive and restrictive lung disease in terms of the criteria used to evaluate them.  38 C.F.R. § 4.97, Diagnostic Codes 6840 through 6847 (sleep apnea), are characterized as restrictive lung diseases in the rating schedule.  Asthma is characterized as a disease of the trachea and bronchi.  It is salient, also, that the criteria for rating asthma address the use of corticosteroids and immunosuppressive medications, while the criteria pertaining to restrictive lung disease do not.  See 38 C.F.R. §4.97, Diagnostic Codes 6602, 6840-6847 (2015).  

Further examination is necessary to address this matter because the January 2013 VA examination report is unclear as to the nature of the Veteran's lung disability.  The VA examiner assessed restrictive lung disease, but also indicated that the Veteran's disability required the use of oral or parenteral corticosteroids.  Prior VA examinations assess obstructive lung disease.  The January 2013 examiner did not adequately explain any possible change of diagnosis, and it seems unclear to the Board whether a change in diagnosis has been made in light of the VA examiner's indication of the use of corticosteroids.  See 38 C.F.R. § 4.13.  As such, the matter is remanded to obtain an examination and opinion to clarify the matter.  38 C.F.R. § 4.2.

The Board finds that the claim for a TDIU is inextricably intertwined with the issues remanded herein and must be deferred pending adjudication of those matters.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pulmonary examination to assess the current severity of his service-connected pulmonary disability.  The entire claims file should be provided to the examiner.

The examiner is to conduct a physical examination of the Veteran and obtain all relevant diagnostic studies, to include pulmonary function testing that measures Forced Expiratory Volume in 1 second (FEV-1), the ratio between FEV-1 and Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

The examiner must state how often the Veteran seeks required treatment from a physician for asthmatic exacerbations; how often he has been prescribed courses of systemic corticosteroids; and how often he requires high dose corticosteroids or immunosuppressive medications.

The examiner's attention is directed to the varying impressions of obstructive versus restrictive lung disease.  In conducting the examination, the examiner is asked to render a specific diagnosis, characterizing such as either a restrictive or obstructive lung disease, if proper. 

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant an appropriate period of time to respond before this case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


